DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4 May 2022 has been entered. Currently, claims 1-4, 6-16, 18-20 are pending, with claims 5, 17, and 21-22 cancelled and claims 1, 13, and 20 amended. The following is a complete response to the 4 May 2022 communication. 

    PNG
    media_image1.png
    364
    685
    media_image1.png
    Greyscale
Annotated Fig. 9

    PNG
    media_image2.png
    405
    589
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Edwards (US 2014/0100567 A1), hereinafter Edwards.

Regarding claims 1 and 20, Edwards teaches a medical device (Fig. 1: surgical instrument system 1; paragraph [0048], lines 9-17) comprising:
	a tubular member (Fig. 9: outer tube 10; paragraph [0049], lines 3-4) extending along a longitudinal axis from a proximal end to a distal end (Annotated Fig. 9: distal end) and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 3-5);
	wherein the first electrode surrounds the open window of the tubular member or its neighboring region (Fig. 9: electrode 10A; paragraph [0065], lines 2-4);
	an insulation zone surrounding the first electrode (Fig. 9: insulation layer 92; paragraph [0065], lines 4-5);
	and a second electrode surrounding the insulation zone and the first electrode, the second electrode including a runner that extends proximally toward the proximal end of the tubular member in a direction substantially parallel to the longitudinal axis. (Fig. 9: electrode 10B; paragraph [0065], lines 5-8);
	and wherein a longitudinal dimension of the insulation zone on a top side of the tubular member along the longitudinal axis is greater than a longitudinal dimension of the second electrode on the top side of the tubular member along the longitudinal axis (Second Annotated Fig. 9). 

Regarding claim 2, Edwards teaches wherein the open window of the tubular member is configured to be substantially symmetrical along a longitudinal axis of the tubular member (Annotated Fig. 9: longitudinal axis; paragraph [0055], line 3).

Regarding claim 3, Edwards teaches wherein the first electrode is substantially symmetrical along the longitudinal axis of the tubular member (Fig. 9: electrode 10A).

Regarding claim 6, Edwards teaches wherein the second electrode is substantially symmetrical along the longitudinal axis of the tubular member (Fig. 9: electrode 10B).

Regarding claim 8, Edwards teaches wherein the medical device further comprises an inner tubular member configured to be received within the tubular member (Fig. 9: inner tube 9; paragraph [0049], lines 3-4 and 10-14). 

Regarding claims 9 and 11, Edwards teaches wherein the inner tubular member is configured to have a distal end and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 6-7).

Regarding claim 10, Edwards teaches wherein the open distal end of the inner tubular member and the open window of the tubular member are configured to form a cutting 
tool during an operation of the medical device (Annotated Fig. 9: cutting blades; paragraph [0053], lines 3-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Palmer (US 2013/0345704 A1), hereinafter Palmer.
Regarding claims 4 and 7, Edwards teaches the medical device of claim 2, but fails to disclose wherein the first electrode is asymmetrical along the longitudinal axis of the tubular member and wherein the second electrode is asymmetrical along the longitudinal axis of the tubular member. 
However, Palmer teaches wherein the first electrode is asymmetrical along the longitudinal axis of the tubular member (Figs. 8, 10: electrode 70) and wherein the second electrode is asymmetrical along the longitudinal axis of the tubular member (Figs. 8, 10: electrode 80; paragraph [0047], lines 2-6). 
Edwards and Palmer are both considered analogous to the claimed invention because they are in the same field of electrosurgical treatment devices comprising two electrodes disposed on the distal end of a debriding device comprising an inner tubular member which rotates within an outer tubular member to perform a cutting function. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include first and second electrodes that are asymmetrical about a longitudinal axis, such as by replacing electrode 10A of Edwards with the configuration of electrode 70 of Palmer and replacing electrode 10B of Edwards with configuration of electrode 80 of Palmer. Such a modification is merely a substitution of one electrode for another electrode and would yield predictable results, namely, for the medical device to treat tissue with energy, such as through coagulation and cauterization.

Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Edwards in view of Ross (US 6258111 B1), hereinafter Ross.

Regarding claim 12, Edwards teaches the medical device of claim 8, but fails to disclose wherein the medical device further comprises a cannulated armature configured to be operably connected to the inner tubular member.
	However, Ross teaches wherein the medical device further comprises a cannulated armature configured to be operably connected to the inner tubular member (Fig. 17a: cannulated armature 287, inner sleeve 289; col. 10, lines 6-21).
	Edwards and Ross are considered analogous to the claimed invention because both disclose medical devices with rotatable inner tubular members for cutting and resecting tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include a cannulated armature for rotating and reciprocating the inner tubular member, such as by substituting the drive mechanism (paragraph [0081]) of Edwards with the cannulated armature (287) of Ross. Such a modification is merely a substitution of one mechanism for motion with another mechanism for motion and would yield predictable results, namely, to allow the inner tube to rotate and reciprocate within the outer tube for the purpose of cutting and resecting tissue.  

Regarding claim 13, Edwards teaches a medical device (Fig. 1: surgical instrument system 1; paragraph [0048], lines 9-17) comprising: 
	an outer tubular member (Fig. 9: outer tube 10; paragraph [0049], lines 3-4) having a distal end (Annotated Fig. 9: distal end) and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 3-5); 
	an inner tubular member having a distal end and an open window disposed at the distal end (Annotated Fig. 9: inner tube 9, open windows; paragraph [0049], lines 3-4 and 10-14);
	a first electrode disposed at the distal end of the outer tubular member, and surrounding the open window of the outer tubular member or a neighboring region of the open window (Fig. 9: electrode 10A; paragraph [0065], lines 2-4);
	an insulation zone surrounding the first electrode (Fig. 9: insulation layer 92; paragraph [0065], lines 4-5);
	and a second electrode surrounding the insulation zone and the first electrode (Fig. 9: electrode 10B; paragraph [0065], lines 5-8).
	Edwards fails to disclose a cannulated armature configured to drive the inner tubular member. 
	However, Ross teaches a cannulated armature configured to drive the inner tubular member (Fig. 17a: cannulated armature 287, inner sleeve 289; col. 10, lines 6-21). 
	As described above, Edwards and Ross are considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include a cannulated armature for rotating and reciprocating the inner tubular member, such as by substituting the drive mechanism (paragraph [0081]) of Edwards with the cannulated armature (287) of Ross. Such a substitution would yield predictable results, namely, to allow the inner tube to rotate and reciprocate within the outer tube for the purpose of cutting and resecting tissue. 

Regarding claim 14, Edwards teaches wherein the open window of the outer tubular member is configured to be substantially symmetrical along a longitudinal axis of the outer tubular member (Annotated Fig. 9: longitudinal axis; paragraph [0055], line 3).

Regarding claim 15, Edwards teaches wherein the first electrode is substantially symmetrical along a longitudinal axis of the outer tubular member (Fig. 9: electrode 10A).

Regarding claim 18, Edwards teaches wherein the second electrode is substantially symmetrical along the longitudinal axis of the outer tubular member (Fig. 9: electrode 10B).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Ross, further in view of Palmer. 
Regarding claims 16 and 19, the combination of Edwards and Ross teaches the medical device of claim 13, but fails to disclose wherein the first electrode is asymmetrical along the longitudinal axis of the tubular member and wherein the second electrode is asymmetrical along the longitudinal axis of the tubular member. 
However, Palmer teaches wherein the first electrode is asymmetrical along the longitudinal axis of the tubular member (Figs. 8, 10: electrode 70) and wherein the second electrode is asymmetrical along the longitudinal axis of the tubular member (Figs. 8, 10: electrode 80; paragraph [0047], lines 2-6). 
As previously stated above, Palmer is considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include first and second electrodes that are asymmetrical about a longitudinal axis, such as by replacing electrode 10A of Edwards with the configuration of electrode 70 of Palmer and replacing electrode 10B of Edwards with configuration of electrode 80 of Palmer. Such a modification is merely a substitution of one electrode for another electrode and would yield predictable results, namely, for the medical device to treat tissue with energy, such as through coagulation and cauterization.

Response to Arguments
Applicant's arguments regarding claims 1 and 20, filed on 14 April 2022, have been fully considered but they are not persuasive. Applicant’s arguments are addressed below.
Regarding Applicant’s argument that Edwards does not recite a “runner that extends proximally toward the proximal end of the tubular member is a direction substantially parallel to the longitudinal axis, Examiner respectfully disagrees. The “runner” as recited in claim 1, given its broadest reasonable interpretation, has been interpreted by Examiner as any portion of extension of the claimed second electrode, configured to be of any shape, which continues along the outer tubular member in the proximal direction. As shown in Fig. 9 of Edwards, electrode 10B continues in the proximal direction in order to maintain an electrical connection to the power source. 
Regarding Applicant’s argument that Edwards fails to disclose a medical device including “a longitudinal dimension of the insulation zone on a top side of the tubular member along the longitudinal axis is greater than a longitudinal dimension of the second electrode,” Examiner respectfully disagrees. The “longitudinal dimension” of the insulation zone and second electrode, given its broadest reasonable interpretation by Examiner, may be a measurable width, length, height, thickness, or depth. Given the broad wording currently recited in claim 20, the open windows of the insulation layer (92) and the second electrode (10B) of Edwards may be considered the “longitudinal dimensions”. As shown in Second Annotated Fig. 9 (above) the longitudinal dimension of the insulation layer is greater along a longitudinal axis since it appears to extend towards the proximal end, whereas the longitudinal dimension of the second electrode is smaller to define its open window around first electrode 10A (see Second Annotated Fig. 9 above).
Applicant' s arguments with respect to claim(s) 12-15 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, claims 1-4, 6-16, and 18-20 are rejected. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prisco (US 10188456 B2), hereinafter Prisco discloses a bipolar electrosurgical device comprising an open window at the distal end configured to mechanically cut tissue. Prisco also teaches an insulation layer surrounding a first electrode and a second electrode surrounding the insulation layer and first electrode (Figs. 5-7) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794